Citation Nr: 0912966	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-11 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, lumbar spine stenosis.

2. Entitlement to service connection for a lung disorder, 
including asbestosis, due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2006, in support of his claims, the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge of the Board.

In December 2006, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC for further development and consideration.


FINDINGS OF FACT

1.  Chronic low back disability was not manifested in service 
or following active duty until the Veteran experienced a post 
service injury to the back.  A preponderance of the evidence 
is against a finding that any current low back disability is 
attributable to his military service.

2.  A clear preponderance of the evidence is against a 
finding that current lung disability had its onset in service 
or is otherwise related to his period of active duty.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A chronic lung disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2001, 
November 2003, and January 2007, the RO and AMC advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO issued the November 2001 VCAA notice letter prior to 
initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  It equally deserves mentioning that 
additional letters issued in August 2006 and January 2007, 
also apprised him of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And since the Veteran 
was provided the additional VCAA notice in November 2003, 
August 2006, and January 2007, the RO and AMC have 
readjudicated his claims in the January 2009 supplemental 
statement of the case (SSOC), including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, 
the notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is also represented in 
this appeal by an accredited Veteran's service organization, 
Veterans of Foreign Wars of the United States, which 
presumably is aware of the requirements for him to establish 
his claims for service connection.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records - 
including the reports of his VA Compensation and Pension 
Examinations (C&P Exams) assessing the nature and severity of 
his low back and lung disabilities -the determinative issues 
in his claims.  And so, as there is no indication that any 
additional evidence remains outstanding, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its December 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Certain chronic conditions, including degenerative disc 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III.  The Veteran's Claim for Service Connection for a Low 
Back Disability

The first and indeed perhaps most fundamental requirement for 
any service-connection claim is that there must be competent 
evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  Here, the Veteran's July 2007 
VA C&P Exam provides a diagnosis of multilevel lumbar 
degenerative disc disease.  So there is no disputing that he 
has a low back disability.  Therefore, the determinative 
issue is whether this disability is related to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998). 

The Veteran asserts that his low back disability is due to 
his military service, particularly an in-service incident in 
July 1974 involving a generator's slipping, causing him to 
fall over it and being pushed to the ground.  See his 
September 2006 hearing testimony.  The Veteran is competent 
to describe a back injury he incurred in service.  However, 
lacking the necessary medical training and expertise, he is 
not competent to diagnose or opine as to the etiology of a 
low back disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board sees that the Veteran's STRs are silent as to this 
asserted incident.  However, the Veteran has submitted a 
statement from K.A.W., dated in September 2009, asserting 
that he served with the Veteran in the same unit and 
corroborating the Veteran's assertion regarding the in-
service incident and the Veteran's subsequent injury to his 
back.  Although, as a layman, this witness is also not 
competent to provide evidence requiring medical training and 
knowledge, he is competent to provide evidence of observable 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); and see Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Nevertheless, there must still be 
competent medical evidence of record that the Veteran's claim 
is plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's STRs do not provide any competent evidence of 
in-service complaints or treatments relating to his back -
either in relation to this incident or any other.  That is, 
even if the Veteran injured his back while in service as he 
and K.A.W. assert, there is no competent evidence of record 
to suggest that this incident resulted in any chronic 
disability.  Furthermore, an examination prior to his 
discharge in September 1974, the spine and musculoskeletal 
system were within normal limits and the Veteran did not 
complain of any back problems.  The Board finds that the 
Veteran did not incur chronic back disability in service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
38 C.F.R. § 3.303(b); and see Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Workers' compensation records reflect that the Veteran was 
awarded benefits following a May 1994 accident when he was 
struck by a tractor-trailer.  It was reported that he was 
treated for neck and back injuries.  X-rays of the lumbar 
spine in June 1996 revealed narrowing of the disc space and 
spondylosis at L4.  The Stipulation leading to the settlement 
did not note any pre-existing back disability, including any 
previous injury to the spine in service, in its description 
of "nature of any significant pre-existing conditions".  

A December 2008 VA C&P Exam specifically addressed the nature 
and etiology of the Veteran's low back disability.  The 
report indicates that the examiner reviewed the Veteran's 
medical history and claims file.  And, the report also 
indicates that the examiner conducted a clinical evaluation 
of the Veteran's spine.

As to the Veteran's history, the examiner noted that the 
Veteran's STRs were silent as to any reporting to sick call 
or treatment for a low back disorder and that the Veteran 
submitted no further evidence beyond what was in his claims 
file and records to corroborate his assertion.

As to the etiology of the Veteran's low back disability, the 
examiner opined negatively as to there being any relationship 
between the Veteran's military service and his low back 
disability, stating that it was neither caused by or a result 
of his activities in service.  Rather, he provided that the 
Veteran's x-rays, examination, and history are consistent 
with the normal aging process to the lumbar spine and that 
his opinion was based on the current orthopedic literature 
regarding normal spinal aging. 

There is no competent medical evidence refuting this 
unfavorable opinion as to the etiology of the Veteran's low 
back disability.  The opinion is based on an objective 
clinical evaluation of the Veteran and an independent review 
of his claims file.  So the opinion has the proper factual 
foundation and, therefore, is entitled to a lot of probative 
weight, especially since, again, it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).

Considering that chronic back disability was not exhibited in 
service, and was first shown after service following an 
industrial accident, and the negative etiology opinion, a 
clear preponderance of the evidence is against a finding that 
current low back disability is related to service.  For these 
reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Service Connection for a Lung Disability

The Veteran asserts that he has a lung disability, claimed as 
asbestosis, from exposure to asbestos during his military 
service while removing a water system and old piping in a 
water treatment facility in Germany.  See his September 2006 
hearing testimony.  He has also submitted a statement from a 
fellow servicemember, R.C.H., dated in April 2003, 
corroborating the Veteran's assertions regarding the 
Veteran's asserted in-service activities involving removing 
the water system and old piping and his asbestos exposure.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").

Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Setting aside for the moment the question of whether the 
Veteran was exposed to asbestos during his military service 
in the manner alleged, he first has to establish that he has 
current disability - meaning a diagnosis of asbestosis or 
other 
asbestos-exposure-related disease.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  

Concerning this, the Veteran asserts that about 1989 he 
consulted a plaintiff's attorney regarding participation in a 
class action lawsuit relating to asbestos exposure and that, 
in relation to that, he was evaluated and diagnosed with 
asbestosis.  See his September 2006 hearing testimony.  The 
record contains an August 2000 report from a private 
radiologist, R.B.L., M.D., indicating that the Veteran showed 
interstitial fibrosis at the lung base on chest x-rays, 
typical of previous asbestos exposure indicating asbestosis. 

A December 2000 private medical reports from a specialist in 
chest diseases reflects the Veteran's history of exposure to 
asbestos dust while working with asbestos shingles, drywall 
framing, boiler and factory maintenance and as a mechanic 
using asbestos gaskets.  Following an examination and 
referring to the August 2000 chest x-ray report, it was 
concluded that with a reasonable degree of medical certainty, 
the diagnosis was asbestosis.  

In December 2008, VA, under remand, provided the Veteran a 
C&P Exam specifically to address the nature and etiology of 
his lung disability.  The report indicates that the examiner 
reviewed the Veteran's medical history and claims file.  And, 
the report also indicates that the examiner conducted an 
objective clinical evaluation of the Veteran, including 
examining his chest, chest x-rays and administering pulmonary 
function tests.  Upon considering the Veteran's history, 
examination and test results, the examiner diagnosed the 
Veteran with tobacco abuse and early chronic obstructive 
pulmonary disease (COPD).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.

Here, Dr. R.B.L.'s chest x-ray report notes that there is 
"definite interstitial fibrosis noted in the mid and lower 
lung zones with irregular linear interstitial markings 
delineated."  He notes that there is no pleural plaque, 
calcified plaque, pleural thickening or hemidiaphragmatic 
plaque.  There is no suggestion that the Veteran was examined 
and it appears that it is a reading of a chest x-ray only.  
The doctor did not live in the same state as the Veteran.  He 
does not discuss the Veteran's asserted asbestos exposure -
particularly whether it is in-service or as due to some other 
instance as may pertain to the lawsuit, nor does he indicate 
reviewing the Veteran's medical records or claims file.  The 
December 2000 report sites to the August 2000 chest x-ray 
report and the diagnosis is asbestosis.  These medical 
reports were provided by an attorney and appear to have been 
performed in connection with the filing of a class action law 
suit, rather than in connection with the Veteran's military 
service or as a matter of general physical examination.

The VA examiner's report was performed specifically to 
address the nature and etiology of the Veteran's lung 
disability and its relationship to military service.  It took 
into account the overall record and as it is well-reasoned 
and based on an objective clinical evaluation of the Veteran 
and an independent review of his claims file, it has the 
proper factual foundation and, therefore, is entitled to a 
lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
The VA examiner was aware of the diagnoses of asbestosis and 
had the opportunity to review a current chest x-ray film and 
compare it to one taken two years earlier.  The findings from 
the pulmonary function tests were also taken into account.  
The private diagnoses rely heavily on the single 
interpretation of  chest x-rays taken in August 2000 and 
those findings have not been confirmed or repeated.  

Moreover, the Veteran needs to show a current disability, and 
the VA examination, which was conducted more recently, does 
not find the presence of asbestosis.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  

Hence, the Board finds that most probative competent medical 
evidence of record indicates that the Veteran has COPD. 

That said, even assuming that the Veteran was exposed to 
asbestos in the manner asserted and even given a diagnosed 
lung disability, the record must still contain competent 
medical nexus evidence etiologically linking that lung 
disability to the asbestos exposure in order for him to 
prevail on his claimed basis.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only competent evidence commenting on the etiology of 
COPD is the December 2008, VA examination report.  The 
examiner addressed the nature and etiology of the Veteran's 
lung disability -particularly in relation to his military 
service.  As previously stated, the report of this exam 
indicates that the examiner reviewed the Veteran's medical 
history and claims file.  And, the report also indicates that 
the examiner conducted an objective clinical evaluation of 
the Veteran, including examining his chest, chest x-rays and 
administering pulmonary function tests.  As to the etiology 
of the Veteran's lung disability -COPD, the examiner opined 
negatively as to a relationship between the Veteran's COPD 
and his military service, including asbestos exposure.  
Rather, he opined that the Veteran's COPD is consistent with 
the Veteran's tobacco use.

As previously stated, the credibility and weight to be 
assigned to medical opinions is within the Board's province.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
VA examiner's report was performed specifically to address 
the nature and etiology of the Veteran's lung disability and 
its relationship to military service.  And as it is well-
reasoned and based on an objective clinical evaluation of the 
Veteran and an independent review of his claims file, it has 
the proper factual foundation and, therefore, is entitled to 
a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  The 
other clinical evidence is less probative, suggesting that 
the Veteran has asbestosis (which has not been confirmed on 
recent clinical testing) and that lung disease is related to 
asbestos exposure (which appears to be both service and 
nonservice exposure).  It does not relate lung disease to 
service.  

Therefore, the Board finds that the most probative competent 
evidence of record does not suggest that the Veteran's lung 
disability is attributable to his military service, including 
as to in-service asbestos exposure.  In fact a clear 
preponderance of the evidence is against this finding.  For 
these reasons and bases, there is no reasonable doubt to 
resolve in his favor and his claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Service connection for a low back disability, characterized 
as lumbar spine stenosis is denied.

Service connection for a lung disability, to include 
asbestosis, claimed as due to asbestos exposure is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


